Fahey and Gorski, JJ.
(dissenting). We respectfully dissent and would reverse the order granting defendant’s motion to dismiss the complaint and reinstate the complaint. “It is well settled that a plaintiff who has not complied with General Municipal Law § 50-h (1) is precluded from maintaining an action against a municipality” (McDaniel v City of Buffalo, 291 AD2d 826 [2002]). However, “compliance with [that statute] may be excused in ‘exceptional circumstances’ ” (id.) and, in our view, such exceptional circumstances are present in this case.
Here, plaintiff was prevented from attending an examination pursuant to General Municipal Law § 50-h based on her *1547incarceration in Florida, and that examination could not have been conducted by video conference because the facility at which plaintiff was incarcerated did not have a video conference system. Even if plaintiffs attorney had provided a more expeditious response to defendant’s inquiry whether that hearing could have been conducted by video conference while plaintiff was incarcerated in Florida, there is no indication in the record concerning what, if any, “other options . . . could have been implemented” to conduct the hearing originally noticed for November 19, 2008 during plaintiffs incarceration (cf. Donohue v County of Erie, 226 AD2d 1083 [1996]). Moreover, the record establishes that plaintiff was released from incarceration in Florida approximately three weeks before the expiration of the statute of limitations (see Municipal Law § 50-i [1]), and that she returned to New York, verified the complaint commencing this action and attempted to reschedule the examination before the statute of limitations period expired. Present — Centra, J.P., Fahey, Lindley, Gorski and Martoche, JJ.